          Case 2:20-cv-02168-RFB-BNW Document 18
                                              17 Filed 03/26/21
                                                       03/24/21 Page 1 of 3




 1   JOAN E. COCHRAN, ESQ. [California Bar No. 128251]
     LISA KRALIK HANSEN, ESQ. [California Bar No. 149455]
 2
     COCHRAN, DAVIS & ASSOCIATES, P.C.
 3   36 Malaga Cove Plaza, Suite 206
     Palos Verdes Estates, CA 90274
 4   (310) 373-0900 - telephone
     (310) 373-0244 – facsimile
 5   joan@cochranlaw1.com
     lisa@cochranlaw1.com
 6
     [Admitted Pro Hac Vice]
 7
     EILEEN MULLIGAN MARKS, ESQ. [Nevada Bar No. 5708]
 8   THE MARKS LAW GROUP, LLP
     1120 Town Center Drive, Suite 200
 9   Las Vegas, NV 89144
     (702)341-7870 – telephone
10
     (702)341-8049 - facsimile
11   efile@markslg.com

12   Attorneys for Plaintiff
     CERTAIN UNDERWRITERS AT LLOYD’S, LONDON
13   SUBSCRIBING TO CERTIFICATE NO. V588122
14
                                UNITED STATES DISTRICT COURT
15
                        FOR THE DISTRICT OF NEVADA – LAS VEGAS
16

17   CERTAIN UNDERWRITERS AT LLOYD’S,        )   Case No.: 2:20-CV-02168-RFB-BNW
     LONDON SUBSCRIBING TO                   )
18                                           )
     CERTIFICATE NO. V588122,                )
19                                           )   STIPULATION FOR EXTENSION OF
                   Plaintiff,                )   TIME FOR ELIZABETH PAMI TO FILE
20   v.                                      )   AN ANSWER TO COMPLAINT (First
                                             )   Request);
21                                           )
     ELIZABETH PAMI, an individual; NANCY    )
     JEAN MARTINEZ, an individual;           )   ORDER
22
                                             )
                          Defendants.        )
23                                           )
                                             )
24

25

26

27

28
                                              1
          STIPULATION FOR EXTENSION OF TIME FOR ELIZABETH PAMI TO FILE AN ANSWER TO
                                     COMPLAINT; ORDER
           Case 2:20-cv-02168-RFB-BNW Document 18
                                               17 Filed 03/26/21
                                                        03/24/21 Page 2 of 3




            The parties hereto agree and stipulate to an extension of time for Defendant Elizabeth
 1

 2   Pami to file an Answer to the Complaint, up to and including April 9, 2021. The reason for the

 3   agreed-upon extension of time is Elizabeth Pami’s medical condition, hospitalizations over the

 4   past few months, and her need for additional time to hire an attorney. There has been no prior
 5   extension granted to Defendant Elizabeth Pami or sought by the parties. This is the first
 6
     stipulated extension of time between the parties hereto.
 7
            IT IS SO STIPULATED.
 8
     Dated: March 24, 2021                        THE MARKS LAW GROUP, LLP
 9

10
                                                  By___________________________________
11
                                                  EILEEN MULLIGAN MARKS, ESQ.
12                                                and
                                                  COCHRAN, DAVIS & ASSOCIATES, P.C.
13

14                                                JOAN E. COCHRAN, ESQ.
                                                  LISA KRALIK HANSEN, ESQ.
15
                                                  Attorneys for Plaintiff
16                                                CERTAIN UNDERWRITERS AT LLOYD’S,
                                                  LONDON SUBSCRIBING TO CERTIFICATE
17
                                                  NO. V588122
18
     Dated: March 24, 2021
19
                                                  By___________________________________
20
                                                  ELIZABETH PAMI
21

22   IT IS SO ORDERED.

23   UNITED STATES DISTRICT COURT JUDGE
24   _____________________________________
25

26            3/26/2021
     DATED: _______________________
27

28
                                              2
          STIPULATION FOR EXTENSION OF TIME FOR ELIZABETH PAMI TO FILE AN ANSWER TO
                                     COMPLAINT; ORDER
Case 2:20-cv-02168-RFB-BNW Document 18
                                    17 Filed 03/26/21
                                             03/24/21 Page 3 of 3




 past   IL'\\'   lllo11ths, ;md hl'r Jll't:d /'or add11ional tinw tu !url' an a!torney. There has b en no pnrn

 l'\ICIP,ion f!;1t11l'd to           lkfondant Ui1ah,.:th Pa1111   or   sought hy··1hc   partli.'s.    This      is   lh . .   first


 .-.t1ptt!at1..·t! l'.\tu1sin11 or tinw lwt\\'ccn tht· partit·s hcn.:to

            IT IS SOS IWULATEll.




                                                               JOAN E. COCHRAN, ESQ,
                                                               USA KRALIK llAN~EJf E~Q,

                                                               Attonwys liir Plaintiff          c     i'.•····.•···
                                                               c1mr.,1\/ llNDRRWR.I'r1~nSAT LO~
                                                               J ,0 \DO\/ Sli BSCiiIJHNGTQ CE ~'l'lJIIC,\'J'E




Datc,L J/2 4!202 I



                                                              ELIZAllL 111 I' \\II

IT IS SO ORDERED,

l/NITI ll Sl1\Tl:S DISTRICT COURT JUDGE




lli\Tlll

                      ,   .....   ,- .. · ,


        \lll'UL.,\TJPNfOIUX'fENSl()NCWTIMEl'O~till\lll                          1111' ,. II'" I ii I ,,.
                      .. . .                  .   .   . {'QMPLAJN I, <>IWI I<
